Citation Nr: 0525423	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially denied these claims in a February 2003 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2003, the Court issued an Order that vacated and 
remanded the appeal to the Board, for readjudication 
consistent with a September 2003 Joint Motion for Remand 
(Joint Motion) filed by the veteran's attorney and VA's 
Office of General Counsel.  The Joint Motion stated that 
although the Board's prior decision held that the duty to 
notify component of the Veterans Claims Assistance Act of 
2000 (VCAA), see 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2004), was generally met by 
the RO's May 2000 and June 2001 letters to veteran and its 
November 2001 statement of the case, the Board did not 
address if and how any of these documents satisfied the 
VCAA's expanded notice requirements as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 374 (2002) (addressing the provision of notice 
to the veteran of who was responsible for obtaining the 
evidence necessary for his claims, as well as of which 
information and evidence, if any, VA would attempt to obtain 
on his behalf).  The Joint Motion also stated that the 
parties had already examined the claims file in order to 
ensure that no other documents of record satisfied the 
specific elements required for adequate notice under the VCAA 
as set forth in Charles.  

Thereafter, in a March 2004 decision, the Board again denied 
the veteran's claims, after explaining in detail as to how VA 
had met all duties required under the VCAA.  The veteran then 
appealed that decision to the Court, which in an April 2005 
Order, again vacated and remanded the veteran's appeal to the 
Board, consistent with an April 2005 Joint Motion filed by 
the parties and in large part pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  This Joint Motion stated that the 
Board did not comply with all of the directives contained in 
the prior September 2003 Joint Motion, as the parties 
previously indicated that no documents then of record 
satisfied the VCAA's duty to notify, and as a subsequent 
December 2003 letter to the veteran's attorney from VA was 
insufficient to remedy the prior defective notice.  The Joint 
Motion also stated that the Board should now remand the 
appeal to the RO for provision of appropriate VCAA notice to 
the veteran.  

Thus, at this time, the Board must remand this appeal for 
compliance with the directives of the Court.  See Stegall, 
supra.  Thus, on remand, the RO should arrange for the 
veteran to receive an adequate and appropriate new VCAA 
notice letter addressing the two pending claims for service 
connection.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); see also Quartuccio, supra.  
Thereafter, the RO should undertake any additional action 
necessary to further comply with all applicable requirements 
of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159.  

Moreover, in October 2002, the veteran was afforded a BVA 
hearing before a Veterans Law Judge (VLJ) who is no longer 
employed by VA.  As such, the veteran is entitled to have a 
new BVA hearing before another VLJ.  See generally 38 C.F.R. 
§ 20.707 (2004).  Thus, the RO should contact the veteran to 
see if he desires a new hearing, and if so, the RO should 
arrange for him to participate in this new hearing.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for completion of the following:


1.  The RO should provide a new written 
notice letter to the veteran and his 
attorney that includes: 
- the provisions of the VCAA and the laws 
applicable to the pending claims for 
entitlement to service connection, 
including the provisions applicable to 
service connection for aggravation of a 
preexisting disorder; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claims;  
- the type of evidence required for each 
element of the claims;
- the evidence already of record in 
support of the claims;
- the evidence not yet of record, but 
required to substantiate the claims; and
- a request to the veteran to provide the 
RO with all relevant evidence and argument 
he has to support his claims.

Then, in consideration of any response to 
this VCAA letter as provided by the 
veteran and/or his attorney, the RO should 
undertake any additional development of 
these claims as necessary.

2.  After all development requested in 
paragraph number 1 is complete to the 
extent possible, the RO should 
readjudicate the claims.  If any benefits 
sought on appeal remain denied, then the 
RO should provide the veteran and his 
attorney with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issues on appeal.  The RO should then 
afford an appropriate period of time for 
the veteran and his attorney to respond 
to the SSOC.

3.  The RO should also contact the 
veteran to ascertain whether he desires 
to participate in another hearing before 
the Board.  If the veteran provides an 
affirmative response to this inquiry, 
then the RO should schedule the veteran 
for a new hearing before the Board, to be 
held at the RO in accordance with 
applicable procedures.  The RO should 
provide the veteran and his attorney with 
appropriate notice as to the time and 
place to report for this hearing.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  The purposes of this REMAND are 
to complete additional development of the claims on appeal, 
as well as to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claims, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


